DETAILED ACTION
After further consideration of the Restriction/Election Requirement mailed on 11/16/2020, the Examiner hereby withdraws the previous Requirement in favor of the new Requirement of the instant Office Action.  
Election/Restriction
Part 1 of the requirement:

This application contains claims directed to the following patentably distinct species of the claimed invention:
	Group I: The species of a collectible such as a cosmetic comprises a lipstick with a content sensor and a content indicator as in claims 1-7.
	Group II: The species of an adapter bundling strip with a content sensor and a content indicator as in claims 8-20.
	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and because the collectible is different from the adapter bundling strip.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of independent claims are generic to all the species. 

In the event that the Applicant elects Group I, an additional restriction of species is required as set forth below in Part 2.


Part 2 of the requirement:
This application contains claims directed to the following patentably distinct species of the claimed invention:
	Group A: The species of a collectable with a content sensor and a content indicator, the content sensor comprises a pressure sensor located at a base of the collectible as in claims 1, and 4-6.
	Group B: The species of a collectable with a content sensor and a content indicator, the content sensor comprises an accelerometer as in claims 1, 4, and 6-7.
	Note: claims 2 and 3 will be examined together with the elected species of Group A or Group B.

	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the independent claim 1 is generic to all the species.

In the event that the Applicant elects Group II, an additional restriction of species is required as set forth below in Part 3.

Part 3 of the requirement:
This application contains claims directed to the following patentably distinct species of the claimed invention:
	Group C: The species of an adapter bundling strip with a content sensor and a content indicator, and the adapter body comprises an adhesive backing as in claims 8 and 9.

	Group E: The species of an adapter bundling strip with a content sensor and a content indicator, and the adapter body comprises a wrap as in claims 8 and 11.
	Group F: The species of an adapter bundling strip with a content sensor and a content indicator, and the adapter body comprises silicone as in claims 8 and 13.
	Group G: The species of an adapter bundling strip with a content sensor and a content indicator, and the adapter body comprises a bundling strip with a magnetic material as in claims 8 and 14-15.
	Group H: The species of an adapter bundling strip with a content sensor and a content indicator, and the adapter bundling strip connects to a collectible with the content sensor comprises a pressure sensor as in claims 8 and 16-17.
	Group I: The species of an adapter bundling strip with a content sensor and a content indicator, and the adapter bundling strip connects to a collectible with the content sensor comprises a accelerometer as in claims 8 and 18-20 (claim 18 recites the content sensor comprises a lipstick is incorrect.  Please clarify).
	Note: claim 12 will be examined together with the elected species of Part 3.

	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the independent claim 8 is generic to all the species.
  


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is required to elect a single invention from each of Parts 1 and 2 or Parts 1 and 3.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/LUAN K BUI/Primary Examiner, Art Unit 3736             


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736